EHRLICH, C. J.
The action was for false imprisonment in causing the plaintiff’s arrest without a warrant/ The plaintiff was taken before a police magistrate, and held in $300 bail, to await the action of the grand jury. The case was thereafter considered by the grand jury, and dismissed, whereupon the present action was brought. The question of reasonable and probable cause was submitted to the jury, which found for the plaintiff in the sum of $250. The verdict, which is moderate, is amply sustained by the proofs, and, as we find no error, the judgment must be affirmed.